Citation Nr: 0210959	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-14 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
cervical neuropathy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision in 
which the RO denied an increased rating for cervical 
neuropathy.  The veteran filed a notice of disagreement in 
March 2000, and a statement of the case (SOC) was issued in 
June 2000.  The veteran submitted a substantive appeal in 
same month, with no hearing requested.  By decision of May 
2001, the Board remanded the case to the RO for 
readjudication consistent with further evidentiary 
development.  Per Board remand instruction, the RO issued a 
supplemental SOC (SSOC) in February 2002, and the case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  The duties to notify and assist have been substantially 
fulfilled.

2.  The veteran's service-connected disability of cervical 
neuropathy is manifested by normal neuropathic processes and 
wholly sensory symptomatology with a mild degree of impaired 
function; it cannot be characterized as moderate to severe 
incomplete paralysis.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for cervical neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& West Supp. 2002); 38 C.F.R. § 4.123, 4.124, 4.124a, 
Diagnostic Code (DC) 8510 (2001); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records document that the veteran was 
diagnosed with paralytic brachial neuritis involving the 
right brachial plexus, resulting in his retirement from 
service.  (Brachial neuritis is a condition of characterized 
by pain across the shoulder and upper arm, with atrophy and 
paralysis of the muscles in the shoulder girdle.  Dorland's 
Illustrated Medical Dictionary 70, 1207 (29th ed. 2000)).  At 
a VA examination in July 1969, the examiner noted that he 
veteran was right handed.  By rating decision of August 1969, 
the veteran was service-connected for cervical neuropathy, 
evaluated as 20 percent disabling.  

In October 1999, the veteran filed a claim of entitlement to 
an increased rating for service-connected cervical 
neuropathy.  The RO subsequently requested a VA examination.  
In November 1999, a VA neurological examination was provided.  
The veteran denied any treatment for the cervical neuropathy.  
He reported pain of the neck and shoulder, with intermittent 
numbness of the right forearm.  The VA examiner ordered 
(electromyograph) EMG studies.  In January 2000, the veteran 
was underwent physical examination, and an EMG was study was 
conducted.  On physical examination, the VA examiner observed 
functional range of motion throughout and no focal weakness.  
The veteran's sensory examination was intact.  The January 
2000 EMG, nerve conduction studies indicated normal, right 
upper extremity.  There was no electrodiagnostic evidence of 
a neuropathic process.  

In the veteran's March 2000 notice of disagreement, the 
veteran described pain and numbness in the arm and shoulder.  
Another VA examination was provided.  During the April 2000 
VA examination, the veteran described himself as right-
handed, although he used his left hand at work at the Post 
Office.  The veteran complained of burning of the right 
biceps, pectoral muscles, supraclavicular, and neck regions.  
He also complained of frequent numbness of his fingers, and 
minor weakness in the right hand and arm.  On clinical 
observation, the VA examiner noted asymmetry of shoulder 
height with the right shoulder lower than the left and 
atrophy, though mild, in the right supraspinatus muscle and 
trapezius.  The veteran's reflexes were two plus on right 
upper extremity testing, with muscle strength at 5/5 with a 
slight "give-way" quality.  The veteran demonstrated full 
range of motion of the neck and shoulder.  On sensory 
examination, there was decreased light touch and pinprick 
over the right neck, deltoid, and ulnar distribution.  The VA 
examiner reported that she reviewed the claims folder and 
relevant service medical records.  The VA examiner noted that 
there was at least one EMG study in service suggesting 
evidence of acute denervation.  She also noted that the 
recent January 2000 EMG study was normal, with no evidence of 
acute or chronic denervation.  The VA examiner concluded that 
the veteran's right shoulder and arm paresthesias with mild 
atrophy were consistent with residuals from the remote 
brachial neuritis diagnosed in service.  The VA examiner 
added that the normal, January 2000 EMG study likely 
reflected the chronicity of the problem for which the 
veteran's nervous system had compensated.  According to the 
VA examiner, moderate C-5 to C-6 spinal stenosis was unlikely 
to contribute to the veteran's symptomatology.  Furthermore, 
there was no significant weakness attributable to residual 
brachial neuritis, though the veteran experienced persistent, 
sleep-interrupting pain.  The VA examiner recommended a pain-
relieving drug for use at night.

In his June 2000 substantive appeal, the veteran described 
pain on use of his right arm.  The veteran cited impairment 
in his ability to participate in sports, home maintenance, 
and other similar activities.

In October 2000, on VA neurological consultation, the 
veteran's right hand and forearm were evaluated.  Clinical 
findings were consistent with the prior, April 2000 VA 
examination.  The VA physician cited the January 2000 EMG 
study, which showed that the right upper extremity was 
essentially normal.  The VA physician noted that on MRI 
study, moderate spinal stenosis at C-5 to C-6 and minimal 
bilateral foraminal stenoses were observed.  The VA physician 
diagnosed spinal arthritis with progressive, non-disabling 
pain.  

In May 2001, the RO notified the veteran of the evidence 
necessary to substantiate his claim.  Furthermore, the RO 
outlined VA's duty to assist him in the development of his 
claim, per the Veterans Claims Assistance Act of 2000 
(discussed below).  The veteran was invited to identify or 
provide all VA and non-VA medical treatment, and any 
supportive lay statements. 

II.  Analysis

Disability rating assignments are based on the average 
impairment of earning capacity from specific types of 
diseases and injuries, as enumerated in VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Ch.1, Part 4, Subpart B (2001).  Specified diseases 
and injuries are identified by separate, numerical diagnostic 
codes, subdivided by percentages of disability.  Id.  Where 
there is a question as to which of two percentage-evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7.  Otherwise, 
the lower rating will be assigned.  Id.  

For the purposes of determining that an increased rating is 
warranted, the primary focus is upon the current severity of 
the disability, as reflected by the most current evidence of 
record.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
In this regard, the Board observes that the record 
satisfactorily reveals the current state of the veteran's 
service-connected cervical neuropathy.  

The veteran and his representative contend that his service-
connected cervical neuropathy is more disabling than 
currently evaluated and warrants a higher rating.  As the 
veteran and his representative have expressed general 
disagreement with the assignment of the rating, the Board 
construes the appeal as an appeal for the maximum benefits 
allowable by the rating criteria.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In rating peripheral nerve injuries and their residuals, 
attention is given to the site and character of the injury, 
the relative impairment in motor function, trophic changes, 
or sensory disturbances.  38 C.F.R. § 4.120.  Peripheral 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes will be that for moderate, incomplete 
paralysis.  Id.  Peripheral neuralgia, characterized usually 
by a dull and intermittent pain, of typical distribution so 
as to identify the nerve, is to be rated on the same scale, 
with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  38 C.F.R. § 4.124a (Diseases of 
Peripheral Nerves).  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  

The veteran's service-connected cervical neuropathy is 
currently evaluated at 20 percent under Diagnostic Code (DC) 
8510, pertaining to diseases of the peripheral nerves, upper 
radicular group (fifth and sixth cervicals).  The criteria of 
DC 8510 are as follows:

8510  Paralysis of:					Major	
	Minor
  Complete; all shoulder and elbow 
movements lost or severely 
affected, hand and wrist 
movements not 
affected.........................................
...70		60
  Incomplete:
    
Severe................................................
...............50		40
    
Moderate..............................................
............40		30
    
Mild..................................................
...............20		20

38 C.F.R. § 4.124a.  

The criteria are the same for injury of the peripheral 
nerves, upper radicular group (fifth and sixth cervicals), if 
the disease is characterized as neuritis or neuralgia.  
38 C.F.R. § 4.214a, DCs 8610, 8710.

Following a complete review of the claims folder, the Board 
finds that a rating in excess of 20 percent is not warranted 
for the veteran's cervical neuropathy, as there is no 
evidence of moderate to severe incomplete paralysis, complete 
paralysis, or moderate to severe neuralgia or neuritis.  
Current EMG studies indicate normal neuropathic process.  The 
veteran's muscle strength and reflexes of the right upper 
extremity were reportedly normal.  There was no sensory 
disturbance noted on EMG study, although some decreased 
sensation was observed on pinprick and light touch, as noted 
by the April 2000 VA examiner.  

The April 2000 VA examiner described the veteran's 
symptomatology as right shoulder and right arm paresthesias 
with mild atrophy, and sleep-interrupting pain.  With regard 
the veteran's allegations of night pain, it is noted that at 
an October 2000 examination, the veteran reported that his 
cervical-related pain got worse during the day, but was 
relieved by rest.  Moreover, when seen in October 2000 for 
electrodiagnostic testing, the veteran reported that the 
"charley horse" in his right calf was most pronounced at 
night and sometimes it kept him from sleeping.  When examined 
in September 2000 for a right lower leg problem, the medical 
provider noted that the veteran presented conflicting 
information.  While pain is a factor for consideration, the 
veteran's contentions in this regard are conflicting.  It is 
also observed that despite his reports of sleep disturbing 
pain at night, he is able to maintain employment at the Post 
Office.  

When all factors are considered, the medical evidence of 
record demonstrates a disease that is wholly sensory, with a 
mild degree of impaired function.  There is no clinical 
evidence showing symptomatology analogous to moderate to 
severe incomplete paralysis.  Based on current clinical 
findings, the preponderance of the evidence is against the 
claim for a rating in excess of 20 percent, and the appeal is 
denied.

The record reflects that the veteran's contentions concern 
the appropriate percentages of disability within the relevant 
schedular criteria.  In the absence of evidence or assertion 
by the veteran that the schedular ratings are inadequate, the 
Board is not required to address the applicability of 
38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 
6-96 (Aug. 16, 1996).

As a final matter, during the pendency of this appeal, 
section 5103, chapter 38 of the United States Code, was 
revised to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  As part of 
that notice, VA must indicate what portion of information and 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on the veteran's 
behalf.  Id.; see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159).  The new law instructs that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 
(to be codified at 38 C.F.R. § 3.159(d)(2) ("VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.")).

The Board determines that further assistance is not warranted 
pursuant to the duty to notify, as the veteran was apprised 
of the evidence necessary to substantiate his claim.  The 
June 2000 SOC specifically notified the veteran of the 
necessary criteria to establish an increased rating for his 
cervical neuropathy.  By letter of June 2001, the RO 
explained what types of information it would attempt to 
obtain on the veteran's behalf, and what portion of 
information and evidence, if any, was to be provided by the 
veteran.  There is no response of record.  

In complying with the duty to assist, the RO provided two VA 
examinations, and all identified VA medical records.  
Therefore, the Board finds that the duties to notify and 
assist have been substantially fulfilled.  See generally, 
38 U.S.C.A. § 5103(a); 5103A.


ORDER


Entitlement to a rating in excess of 20 percent for cervical 
neuropathy is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

